Citation Nr: 0830563	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than April 1, 2002, 
for a grant of service connection for a pilonidal cyst with 
sinus formation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that granted service connection for a 
pilonidal cyst with sinus formation and assigned a 10 percent 
rating, effective April 1, 2002.  

As support for his claim, the veteran testified at a hearing 
before RO personnel in March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On September 16, 1966, the veteran filed his initial claim of 
service connection for a pilonidal cyst.  In a May 1967 
rating decision, the RO denied service connection for a 
pilonidal cyst, and in the same month, notified him of the 
determination and of his appellate rights.  The veteran did 
not appeal.  Therefore, the May 1967 decision is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

On April 1, 2002, the veteran filed an application to reopen 
his claim of service connection for a pilonidal cyst, which 
was granted by the RO in October 2002, effective the date his 
reopened claim was received, i.e., April 1, 2002.  The 
veteran seeks an earlier effective date for the grant of 
service connection, back to the date his original claim for 
service connection was received - September 16, 1966.  

As the veteran's representative acknowledged in July 2008 
written argument, in an unappealed December 1974 rating 
action, the RO denied the veteran's application to reopen a 
claim of service connection for a pilonidal cyst.  In a 
February 1982 rating action, however, the RO again denied his 
application to reopen a claim for this benefit.  As the 
veteran's representative emphasizes in July 2008 written 
argument, in a February 1982 statement, the veteran, citing 
the RO's letter notifying him of the February 1982 rating 
action, specifically challenged the determination.  In 
addition to offering argument in support of his claim, the 
veteran stated, "If you cannot resolve this claim favorably 
at the Regional Office level, I request additional 
information concerning the process, if any, that I might 
follow to have my case reviewed by the next higher level of 
authority within the VA system."

At the time of the February 1982 rating decision, a Notice of 
Disagreement (NOD) was defined as

A written communication from a claimant or his 
representative expressing dissatisfaction or 
disagreement with an adjudicative determination of an 
agency of original jurisdiction will constitute a notice 
of disagreement.  The notice should be in terms which 
can be reasonably construed as evidencing a desire for 
review of that determination.  It need not be couched in 
specific language.  Specific allegations of error are 
not required.

Further, at the time of the February 1982 rating decision 
(and currently) an NOD had to be filed within one year from 
the date that the agency of original jurisdiction mails 
notice of the determination to the veteran.  38 C.F.R. 
§ 19.118 (1982) (now renumbered as 38 C.F.R. § 20.302(2007)).

The Board finds that the veteran's February 1982 statement 
clearly constituted a timely NOD as to the February 1982 
rating decision.  Because the February 1982 statement 
constituted a NOD desiring review of the earlier February 
1982 decision by the RO denying service connection for a 
pilonidal cyst, the RO was required to issue him a statement 
of the case (SOC).  Therefore, the claim to reopen received 
by the RO on July 7, 1981, remained pending when the RO 
granted service connection for a pilonidal cyst in October 
2002.  The pending claims doctrine provides that a claim 
remains pending in the adjudication process, even for years, 
if VA fails to act on it.  Ingram v. Nicholson, 21 Vet. App. 
232 (2007).  Because VA failed to issue an SOC after a valid 
NOD was filed, the pending July 1981 claim is relevant to 
determining the effective date of service connection.  See 
Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon 
v. Brown, 8 Vet. App. 359, 261 (1995).  

Under the law, the proper effective date for new and material 
evidence other than service medical records received after a 
final disallowance is the date of receipt of the claim to 
reopen or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  As 
such, in the absence of clear and unmistakable error, the RO 
assigned what it believed was the earliest possible effective 
date for its grant of the reopened claim, which as noted 
above was received by VA on April 1, 2002.  See Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).  

In this regard, as to the reason for remand, an unappealed 
rating decision only becomes final in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2007).  Here, in the July 2008 
Appellant's Brief, the veteran's representative alleges that 
the RO's original May 1967 rating decision that denied his 
earliest claim for a service connection for a pilonidal cyst 
was the product of clear and unmistakable error.  This clear 
and unmistakable error claim, which has not been adjudicated 
by the RO, is inextricably intertwined with the earlier 
effective date claim on appeal.  To date, the RO has not 
considered whether its unappealed May 1967 rating decision 
contained clear and unmistakable error.  

If VA determines that the earlier decision was clearly and 
unmistakably erroneous, the prior decision will be reversed 
or amended, and for the purposes of authorizing benefits, the 
rating or adjudicative decision that constitutes a reversal 
of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (2007).  Thus, if VA determines that the 
May 1967 rating decision contains clear and unmistakable 
error, the effective date would be assigned as if there were 
no such determination.

The veteran's challenge to the May 1967 rating decision is 
thus inextricably intertwined with his claim of entitlement 
to an earlier effective date for service connection for a 
pilonidal cyst because finality presumes the absence of clear 
and unmistakable error, i.e., if a prior adjudication 
contains clear and unmistakable error, it did not become 
final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Thus, the RO must, in the first instance, 
adjudicate his clear and unmistakable error claim.  See 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC must adjudicate the issue of 
clear and unmistakable error in the 
RO's May 1967 rating decision that 
denied service connection for a 
pilonidal cyst.  Then, depending on 
the resolution of that issue, the RO 
must readjudicate the veteran's 
earlier effective date claim in light 
of the pending July 7, 1981, claim, 
which remained open since his filing 
of a timely February 1982 NOD 
challenging the February 1982 rating 
action.  Then, if not rendered moot, 
the AMC must reconsider the veteran's 
claim of entitlement to an effective 
date prior to April 1, 2002, for 
service connection for a pilonidal 
cyst.  

2.	If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case 
(SSOC) and provide the veteran and 
his representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

